DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Drawings
The drawings filed 8/31/2020 were accepted.

Claim Rejections - 35 USC § 112
Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner suggests removing the limitation, “such as a knob or a slider”.


Claim 7 recites the limitations “the selected value of” “the first beverage parameter” and “the selected value of” “the second beverage parameter.”  There is insufficient antecedent basis for these four limitations in the claim. Examiner suggests making claim 7 dependent on claim 6 to overcome this rejection.
Claim 8 recites the limitations “the first input device,” “the first beverage parameter,” “the second input device,” and “the second beverage parameter.” There is insufficient antecedent basis for these four limitations in the claim. Examiner suggests making claim 8 dependent on claim 6 to overcome this rejection.


Claim Objections
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cahen (US 20110168026 A1; filed Oct. 1, 2009) in view of Ramstein (US 20070279401 A1; filed June 30, 2006).


With regards to claim 1, Cahen discloses beverage preparation machine, comprising: a user interface for allowing a user interacting with the machine, the user interface comprising an input device for selecting a value of a beverage parameter within a value range, wherein the input device is a physical element, and wherein the position of the input device within the movement range corresponds to a selected value of the value range; a beverage preparation arrangement configured for preparing a beverage from one or more ingredients taking into account the selected value (Cahen, Fig. 2: wheel 31; paragraph 41: “The rotatable wheel can be arranged to allow a user-selection of values within at least one discrete or continuous range or values. This range of values may correspond to a range of quantities of liquid food or beverage to be prepared within a preparation batch or to a range of durations of a timer-based automatic shut down process” Note: toggle 20 of Fig. 2 could also be interpreted as the interface that can be used to determine the size/quantity of a beverage);
a controller for controlling the user interface and the preparation arrangement (Cahen, paragraph 37: “The interface may have at least one user-movable selector member, such as a selector wheel and/or a lever of a toggle switch, the control unit being enclosed in a compartment, in particular a sealed-off compartment such as a compartment impervious against dust and/or humidity, the user-movable selector member and the control unit being connected together through a wall of the compartment via a contactless or wireless communication means, in particular a magnetic or an .
However, Cahen does not disclose the user interface further comprises a driver connected to the input device for providing haptic feedback to a user moving the input device.
Ramstein teaches the user interface further comprises a driver connected to the input device for providing haptic feedback to a user moving the input device (Ramstein, abstract: “A mechanical haptic assembly is operationally coupled between the base and the shaft to provide mechanical based haptic effects in response to movement of the knob with respect to the base. A programmable electronic-based actuator is operationally coupled to the knob and provides electronic-based haptic force feedback to the knob”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cahen and Ramstein such that the physical interfaces disclosed by Cahen would provide haptic feedback to the user as the user interacts with them. This would have enabled the invention to use electronic controls that mimic the operation of traditional mechanical controls and can provide programmable feedback (Ramstein, paragraph 5: “the programmable haptic devices may mimic the operation of traditional mechanical device controls.” Paragraph 8: “programmable haptics and/or electronically generated sounds at a user interface to provide a rich haptic experience”).


With regards to claim 2, which depends on claim 1, Cahen discloses wherein the driver is configurable by the controller to adjust… to a nature of the beverage parameter and/or to a selected beverage to be prepared by the beverage preparation machine (Cahen, paragraph 68: “the control .
However, Cahen does not disclose wherein the driver is configurable by the controller to adjust the haptic feedback.
Ramstein teaches wherein the driver is configurable by the controller to adjust the haptic feedback (Ramstein, abstract: “A programmable electronic-based actuator is operationally coupled to the knob and provides electronic-based haptic force feedback to the knob” Fig. 7: shows multiple examples of programed haptic feedback).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cahen and Ramstein such that the physical interfaces disclosed by Cahen would provide haptic feedback to the user as the user interacts with them. This would have enabled the invention to use electronic controls that mimic the operation of traditional mechanical controls and can provide programmable feedback (Ramstein, paragraph 5: “the programmable haptic devices may mimic the operation of traditional mechanical device controls.” Paragraph 8: “programmable haptics and/or electronically generated sounds at a user interface to provide a rich haptic experience”).


With regards to claim 3, which depends on claim 2, Cahen discloses configurable by the controller to define a finite number of discrete stable positions of the input device within the movement range, each discrete position corresponding to a different discrete value of the beverage parameter (Cahen, paragraph 68: “the control module will enter a user-reprogramming mode in which he will be allowed to change the values assigned to the selection positions 251,252 of toggle-switch 20”).
wherein the driver is configurable by the controller to define a finite number of discrete stable positions of the input device within the movement range.
Ramstein teaches wherein the driver is configurable by the controller to define a finite number of discrete stable positions of the input device within the movement range (Ramstein, abstract: “A programmable electronic-based actuator is operationally coupled to the knob and provides electronic-based haptic force feedback to the knob” Fig. 7: shows multiple examples of programed haptic feedback positioned at discrete positions).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cahen and Ramstein such that the physical interfaces disclosed by Cahen would provide haptic feedback to the user as the user interacts with them. This would have enabled the invention to use electronic controls that mimic the operation of traditional mechanical controls and can provide programmable feedback (Ramstein, paragraph 5: “the programmable haptic devices may mimic the operation of traditional mechanical device controls.” Paragraph 8: “programmable haptics and/or electronically generated sounds at a user interface to provide a rich haptic experience”).


With regards to claim 4, which depends on claim 2, Cahen does not disclose wherein the driver is configurable by the controller to limit the movements of the input device within a range smaller than the movement range.
However, Ramstein teaches wherein the driver is configurable by the controller to limit the movements of the input device within a range smaller than the movement range (Ramstein, paragraph 61: “As the movement of the knob 20 approaches position A, the resistive force applied to the knob 20 .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cahen and Ramstein such that the physical interfaces disclosed by Cahen would provide haptic feedback to the user as the user interacts with them. This would have enabled the invention to use electronic controls that mimic the operation of traditional mechanical controls and can provide programmable feedback (Ramstein, paragraph 5: “the programmable haptic devices may mimic the operation of traditional mechanical device controls.” Paragraph 8: “programmable haptics and/or electronically generated sounds at a user interface to provide a rich haptic experience”). In particular the “hard stops” allow the user to know when a minimum or maximum value has been reached without looking (Ramstein, paragraph 67: “The programmable hard stops 460 a, 460 d allow a user to feel the top and the bottom of the menu without looking at the screen 458.”).


With regards to claim 5, which depends on claim 1, Cahen does not disclose yet Ramstein teaches wherein the driver is configured to be able to automatically move the input device (Ramstein, paragraph 61: “FIG. 7E depicts a programmable spring effect haptic profile in accordance with an embodiment. The spring effect force profile provides a good return-to-default position like that used for shuttle control to regulate speed. The spring effect profile allows the programmable rotary module 12 to place a virtual spring in the knob 20, whereby the programmable rotary module 12 outputs the virtual spring force as the knob 20 is turned.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cahen and Ramstein such that the physical interfaces 

With regards to claim 6, which depends on claim 1, Cahen discloses a first input device for selecting a value of a first beverage parameter within a first value range, wherein the first input device is a physical element, and wherein the position of the first input device within the first movement range corresponds to a selected value of the first value range (Cahen, Fig. 2: wheel 31; paragraph 41: “The rotatable wheel can be arranged to allow a user-selection of values within at least one discrete or continuous range or values. This range of values may correspond to a range of quantities of liquid food or beverage to be prepared within a preparation batch or to a range of durations of a timer-based automatic shut down process”);…
a second input device for selecting a value of a second beverage parameter within a second value range, wherein the second input device is a physical element, such as a knob or a slider, movable within a preferably finite second movement range, and wherein the position of the second input device within the second movement range corresponds to a selected value of the second value range (Cahen, Fig 2: toggle 20 is used to determine the size of the beverage; Note: “preferably finite second movement range” is being interpreted as an intended use and thus carries not patentable weight);…
the beverage preparation arrangement being for preparing a beverage from one or more ingredients taking into account the selected value of the first beverage parameter and the selected value of the second beverage parameter (Cahen, Fig 2: toggle 20 is used to determine the size of the beverage; .
Cahen does not disclose yet Ramstein teaches a first driver connected to the first input device for providing haptic feedback to a user moving the first input device and/or for moving the first input device;… a second driver connected to the second input device for providing haptic feedback to a user moving the second input device and/or for moving the second input device (Ramstein, abstract: “A mechanical haptic assembly is operationally coupled between the base and the shaft to provide mechanical based haptic effects in response to movement of the knob with respect to the base. A programmable electronic-based actuator is operationally coupled to the knob and provides electronic-based haptic force feedback to the knob”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cahen and Ramstein such that the physical interfaces disclosed by Cahen would provide haptic feedback to the user as the user interacts with them. This would have enabled the invention to use electronic controls that mimic the operation of traditional mechanical controls and can provide programmable feedback (Ramstein, paragraph 5: “the programmable haptic devices may mimic the operation of traditional mechanical device controls.” Paragraph 8: “programmable haptics and/or electronically generated sounds at a user interface to provide a rich haptic experience”).
NOTE: As mentioned in the USC 112b rejection above, the first and second beverage parameters and input devices lack antecedent basis, so they are just being interpreted as a first and second of the beverage parameter and input device of claim 1.


Method for preparing a beverage with a beverage preparation machine comprising a user interface for allowing a user interacting with the machine, the user interface comprising an input device for selecting a value of a beverage parameter within a value range, wherein the input device is a physical element, and wherein the position of the input device within the movement range corresponds to a selected value of the value range, a beverage preparation arrangement configured for preparing a beverage from one or more ingredients taking into account the selected value (Cahen, Fig. 2: wheel 31; paragraph 41: “The rotatable wheel can be arranged to allow a user-selection of values within at least one discrete or continuous range or values. This range of values may correspond to a range of quantities of liquid food or beverage to be prepared within a preparation batch or to a range of durations of a timer-based automatic shut down process” Note: toggle 20 of Fig. 2 could also be interpreted as the interface that can be used to determine the size/quantity of a beverage), a controller for controlling the user interface and the preparation arrangement (Cahen, paragraph 37: “The interface may have at least one user-movable selector member, such as a selector wheel and/or a lever of a toggle switch, the control unit being enclosed in a compartment, in particular a sealed-off compartment such as a compartment impervious against dust and/or humidity, the user-movable selector member and the control unit being connected together through a wall of the compartment via a contactless or wireless communication means, in particular a magnetic or an electromagnetic communication means such as a means including a magnetic element and a Hall sensor.”), the method comprising the steps of: selecting a beverage to be prepared by the preparation machine (Cahen, paragraph 18: “For instance, the machine is a coffee, tea or soup machine, in particular a machine for supplying a beverage or liquid food by passing hot or cold water or another liquid through a capsule or pod containing an ingredient of the beverage or liquid food to be supplied, such as ground coffee or tea or chocolate or cacao or milk powder.” The user selects the beverage by inserting the 
However, Cohen does not disclose yet Ramstein teaches the user interface further comprises a driver connected to the input device for providing haptic feedback to a user moving the input device… adjusting a haptic feedback of the input device to the selected beverage (Ramstein, abstract: “A programmable electronic-based actuator is operationally coupled to the knob and provides electronic-based haptic force feedback to the knob” Fig. 7: shows multiple examples of programed haptic feedback).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cahen and Ramstein such that the physical interfaces disclosed by Cahen would provide haptic feedback to the user as the user interacts with them. This would have enabled the invention to use electronic controls that mimic the operation of traditional mechanical controls and can provide programmable feedback (Ramstein, paragraph 5: “the programmable haptic devices may mimic the operation of traditional mechanical device controls.” Paragraph 8: “programmable haptics and/or electronically generated sounds at a user interface to provide a rich haptic experience”).


With regards to claim 10, which depends on claim 9, Cahen does not disclose yet Ramstein teaches wherein adjusting the haptic feedback comprises configuring a force feedback to define a finite number of discrete stable positions of the input device (Ramstein, abstract: “A programmable electronic-based actuator is operationally coupled to the knob and provides electronic-based haptic force feedback to the knob” Fig. 7: shows multiple examples of programed haptic feedback positioned at discrete positions).



Claim 11 recites substantially similar limitations to claim 4 and is thus rejected along the same rationale. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Newman (US20190272068A1): Teaches a beverage dispenser with a rotary input.
Holenarsipur (US20170255266A1): Teaches a rotating input device with haptic feedback.
Glucksman (US20070175338A1): Teaches an electronic coffee maker with multiple knobs.
Levin (US 6154201 A): Teaches a control knob with haptic feedback.
Wan (US 20040119683 A1): Programmable haptics for dials of a car interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178